DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 27 April 2020.  In view of this communication, claims 32-50 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 39 and 46 is/are objected to for the following minor informalities:
Claim 39 recites “an outer rotor” in line 4.  This should recite “the” outer rotor.
Claim 46 should end with a period (“.”).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 35, 42, and 50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 35, 42, and 50 recite “a width” of the flux concentrators, the permanent magnets, and the windings turns which results in “a non-fringing density of the magnetic field lines across the winding has substantially a same width as the width of a single winding turn”.  The specification of the present application discloses that “[w]ithout the flux concentrators 335x-z and 355x-z fringing can occur which reduces the flux density in the wire 345a” (¶ 00020) and that figure 5A illustrates “how the B field 542 in the gap 545b fringes without the flux concentrators, resulting in less flux density in the conductor 545b” (¶ 00021).  These disclosures describe fringing that occurs when the flux concentrators are absent from the rotors, but discloses nothing relating to the widths of the various components.
Thus, the present application does not disclose “a width” of the flux concentrators, the permanent magnets, or the winding turns relating to or resulting in “a non-fringing density of the magnetic field lines”.  Further, it is unclear what structure is implied by these limitations as the application only discloses that fringing occurs in the absence of the flux concentrators.  Thus, these limitations have been interpreted as requiring that the flux concentrators are present, as is consistent with the disclosure of the present application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 35, 42, and 50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 35, 42, and 50 are indefinite for the same reasons given in the previous grounds of rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 32-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gründl et al. (US 5,723,933), hereinafter referred to as “Gründl”, in view of Kusase et al. (US 2005/0040721 A1), hereinafter referred to as “Kusase”.
Regarding claim 32, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) an inner rotor [52-54] and an outer rotor [56-58] with an ironless stator winding [32] therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); and 
b) the inner and outer rotors [52-54/56-58] each comprise flux concentrators [54’”/56’”] and permanent magnets [54’/54”/56’/56”], the permanent magnets [54’/54”/56’/56”] each comprise a pole surface (fig. 4; col. 16, lines 17-46; the north and south poled magnets are arranged on either circumferential side of non-polarized/neutral pieces).

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

Gründl does not disclose that the pole surfaces of a plurality of permanent magnets [54’/54”/56’/56”] face an adjacent flux concentrator [54’”/56’”], the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] being located so as to mutually reinforce flux across the winding [32].
Kusase discloses a motor comprising a rotor [3b] comprising flux concentrators [34] and permanent magnets [32b/33b], the permanent magnets [32b/33b] each comprise a pole surface [ps], the pole surfaces [ps] of a plurality of permanent magnets [32b/33b] face an adjacent flux concentrator [34], the flux concentrators [34] of the rotor [3b] being located so as to mutually reinforce flux across the winding [21] (fig. 6; ¶ 0066-0067).

    PNG
    media_image2.png
    576
    746
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators and magnets arranged as taught by Kusase, in order to concentrate magnetic flux thereby improving power output and cost performance (¶ 0067 of Kusase).
Regarding claim 33 Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] are such that the reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32] (fig. 4; col. 8, lines 4-12; the magnets and flux concentrators are disclosed as reducing leakage magnetic flux and the magnet array structure disclose by Kusase is identical to that of the present invention; thus, the structure described by the functions/characteristics claimed is disclosed by the references).
Regarding claim 34, Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Regarding claim 35, Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width, the permanent magnets [54’/54”/56’/56”] of the inner and outer rotors [52-54/56-58] have a width, and the winding [32] comprises turns each having a width such that a non-fringing density of magnetic field lines across the winding [32] has substantially a same width as the width of a single winding turn (fig. 4; col. 16, lines 17-46; as interpreted in the grounds of rejection under 35 U.S.C. 112, these limitations require only that the flux concentrators be present).
Regarding claim 36, Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein Kusase further discloses that the permanent magnets [32b/33b] comprise back magnets [32b] located on a side of the flux concentrators [34] opposite the [ironless] stator winding [21] (fig. 6; ¶ 0067; the back magnets of Kusase are disclosed on the side of the rotor opposite the stator; in the combination with Gründl, this is the side opposite the ironless winding).
Regarding claim 37 Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] are such that the reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32] (fig. 4; col. 8, lines 4-12; the magnets and flux concentrators are disclosed as reducing leakage magnetic flux and the magnet array structure disclose by Kusase is identical to that of the present invention; thus, the structure described by the functions/characteristics claimed is disclosed by the references).
Regarding claim 38, Gründl, in view of Kusase, discloses the motor of Claim 32, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the winding [32] (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 39, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) a dual rotor [40] comprising an inner rotor [52-54] and an outer rotor [56-58] each comprising a cylindrical configuration, the inner rotor [52-54] and [the] outer rotor [56-58] being secured together and separated by a gap therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); 
b) an ironless stator winding [32] between the inner rotor [52-54] and the outer rotor [56-58] (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); 
c) the inner and outer rotors [52-54/56-58] each comprise flux concentrators [54’”/56’”] and permanent magnets [54’/54”/56’/56”], the permanent magnets [54’/54”/56’/56”] each comprise a pole surface (fig. 4; col. 16, lines 17-46; the north and south poled magnets are arranged on either circumferential side of non-polarized/neutral pieces), and
d) wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the winding [32] (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

Gründl does not disclose that the pole surfaces of the permanent magnets [54’/54”/56’/56”] adjacent to a flux concentrator face the adjacent flux concentrator [54’”/56’”] so as to provide reinforcing magnetic flux through the adjacent flux concentrator [54’”/56’”], the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] being located so as to mutually reinforce flux across the winding [32].
Kusase discloses a motor comprising a rotor [3b] comprising flux concentrators [34] and permanent magnets [32b/33b], the permanent magnets [32b/33b] each comprise a pole surface [ps], the pole surfaces [ps] of the permanent magnets [32b/33b] face the adjacent flux concentrator [34] so as to provide reinforcing magnetic flux through the adjacent flux concentrator [34], the flux concentrators [34] of the rotor [3b] being located so as to mutually reinforce flux across the winding [21] (fig. 6; ¶ 0066-0067).

    PNG
    media_image2.png
    576
    746
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators and magnets arranged as taught by Kusase, in order to concentrate magnetic flux thereby improving power output and cost performance (¶ 0067 of Kusase).
Regarding claim 40, Gründl, in view of Kusase, discloses the motor of Claim 39, as stated above, wherein Kusase further discloses that the permanent magnets [32b/33b] comprise back magnets [32b] located on a side of the flux concentrators [34] opposite the gap, wherein the back magnets [32b] and corresponding flux concentrators [34] both have a same width (fig. 6; ¶ 0067; the back magnets have the same width as the flux concentrators along the surface where they are in contact with one another).
Regarding claim 41, Gründl, in view of Kusase, discloses the motor of Claim 39, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Regarding claim 42, Gründl, in view of Kusase, discloses the motor of Claim 39, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width, the permanent magnets [54’/54”/56’/56”] of the inner and outer rotors [52-54/56-58] have a width, and the winding [32] comprises turns each having a width such that a non-fringing density of magnetic field lines across the winding [32] has substantially a same width as the width of a single winding turn (fig. 4; col. 16, lines 17-46; as interpreted in the grounds of rejection under 35 U.S.C. 112, these limitations require only that the flux concentrators be present).
Regarding claim 43, Gründl, in view of Kusase, discloses the motor of Claim 39, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the gap (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 44, Gründl discloses a motor (fig. 1, 4; col. 14, lines 55-60) comprising: 
a) a dual rotor [40] comprising an inner rotor [52-54] and an outer rotor [56-58] each comprising a cylindrical configuration with an ironless stator winding [32] in a gap therebetween (fig. 1-4; col. 15, lines 62-67; col. 16, lines 17-46); and 
b) the inner and outer rotors [52-54/56-58] each comprising a permanent magnet arrays [54/56] comprising: 
(1) a plurality of flux concentrators [54’”/56’”] (fig. 4; col. 16, lines 17-46); 
(2) a plurality of permanent magnets [54’/54”/56’/56”] (fig. 4; col. 16, lines 17-46), and 
(3) wherein the plurality of flux concentrators [54’”] of the inner rotor [52-54] opposing the plurality of flux concentrators [56’”] of the outer rotor [56-58] across the gap so as to provide reinforcing magnetic fields across the gap (fig. 4; col. 16, lines 17-46).

    PNG
    media_image1.png
    803
    964
    media_image1.png
    Greyscale

Gründl does not disclose the permanent magnets [54’/54”/56’/56”] each having a magnetic moment such that the magnetic moment of each of the permanent magnets [54’/54”/56’/56”] adjacent to a flux concentrator [54’”/56’”] either all point in a direction toward an adjacent flux concentrator [54’”/56’”] or all point in a direction away from an adjacent flux concentrator [54’”/56’”].
Kusase discloses a motor comprising a rotor [3b] comprising flux concentrators [34] and permanent magnets [32b/33b], the permanent magnets [32b/33b] each having a magnetic moment [arrow] such that the magnetic moment [arrow] of each of the permanent magnets [32b/33b] adjacent to a flux concentrator [34] either all point in a direction toward an adjacent flux concentrator [34] or all point in a direction away from an adjacent flux concentrator [34] (fig. 6; ¶ 0066-0067).

    PNG
    media_image2.png
    576
    746
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art when the invention was made to implement the magnet arrays of the inner and outer rotors of Gründl having flux concentrators and magnets arranged as taught by Kusase, in order to concentrate magnetic flux thereby improving power output and cost performance (¶ 0067 of Kusase).
Regarding claim 45, Gründl, in view of Kusase, discloses the motor of Claim 44, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] are such that the reinforced flux across the winding [32] has substantially a non-fringing density across the winding [32] (fig. 4; col. 8, lines 4-12; the magnets and flux concentrators are disclosed as reducing leakage magnetic flux and the magnet array structure disclose by Kusase is identical to that of the present invention; thus, the structure described by the functions/characteristics claimed is disclosed by the references).
Regarding claim 46, Gründl, in view of Kusase, discloses the motor of Claim 45, as stated above, wherein Kusase further discloses that the permanent magnets [32b/33b] comprise a plurality of back magnets [32b] each adjacent to a respective one of the plurality of flux concentrators [34] on a side opposite the gap (fig. 6; ¶ 0067; the back magnets of Kusase are disclosed on the side of the rotor opposite the stator; in the combination with Gründl, this is the side opposite the ironless winding).
Regarding claim 47, Gründl, in view of Kusase, discloses the motor of Claim 46, as stated above, wherein Kusase further discloses that the magnetic moments [arrows] of adjacent permanent magnets [32b/33b] are orthogonal (fig. 6; side magnets [33b] are polarized in the circumferential direction while back magnets [32b] are polarized in the radial direction; the circumferential and radial directions are orthogonal to one another).
Regarding claim 48, Gründl, in view of Kusase, discloses the motor of Claim 46, as stated above, wherein the stator winding [32] comprises Litz wire conductor bundles [38] comprising elongated compressed cross-sections transverse to the direction of the magnetic field across the gap (fig. 2-3; col. 5, lines 12-21; col. 15, line 62 to col. 16, line 10; the “twisted arrangement” of wires described in the reference is the same configuration as the Litz wire bundles known in the art).
Regarding claim 49, Gründl, in view of Kusase, discloses the motor of Claim 44, as stated above, wherein the winding [32] comprises turns each having a width, and wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width that is substantially a same width as a single winding turn (fig. 4; each individual winding turn is comprised of two sets of wires [38], one passing in each direction; the flux concentrators are approximately the same circumferential width as two sets of wires [38]).
Regarding claim 50, Gründl, in view of Kusase, discloses the motor of Claim 44, as stated above, wherein the flux concentrators [54’”/56’”] of the inner and outer rotors [52-54/56-58] have a width, the permanent magnets [54’/54”/56’/56”] of the inner and outer rotors [52-54/56-58] have a width, and the winding [32] comprises turns each having a width such that a non-fringing density of magnetic field lines across the winding [32] has substantially a same width as the width of a single winding turn (fig. 4; col. 16, lines 17-46; as interpreted in the grounds of rejection under 35 U.S.C. 112, these limitations require only that the flux concentrators be present).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Cleveland (US 2008/0224557 A1) discloses a motor comprising Halbach arrays of permanent magnets.
Rabe, deceased (US 5,331,244) discloses a permanent magnet machine comprising two arrays of permanent magnets on either side of an ironless winding. 
Kober (US 3,334,254) discloses a motor comprising a permanent magnet rotor having flux concentrators with surfaces adjacent to the pole surfaces of a plurality of permanent magnets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834